Citation Nr: 1733799	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-40 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, manifested by pain in the great toes. 

2.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in January 2016 before the undersigned.  A copy of the transcript is of record.  


REMAND

Unfortunately, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is provided every possible consideration.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Board finds that all of the VA examinations provided to the Veteran previously are considered incomplete.  Specifically, with regard to the Veteran's bilateral foot disability, the Board notes that the most recent May 2017 VA examination opinion is incomplete because the examiner noted an equivocal and self-contradicting opinion.  The examiner noted explicitly that any opinion with regard to the etiology of the Veteran's foot condition would be speculative.  However, the examiner proceeded to find a negative nexus opinion with regard to the etiology of the diagnosed disability, noting that it was less likely than not that the disability was due to his service.  The Board notes that while the examiner considered the Veteran's report of medical history at separation from service in 1966, as directed in the Board's last remand, the Board finds that the equivocal, contradictory, and speculative conclusion cannot be dispositive of a claim for service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Therefore, the Board finds that additional opinion must be acquired for the Board to fulfill its duty to the Veteran. 

The Board also finds the September 2016 VA examination for the Veteran's claimed dental condition to be deficient.  Specifically, that examiner concluded that the Veteran's loss of teeth during service was due to decay and gum disease and not a trauma to the mouth as claimed by the Veteran.  However, the examiner did not provide any rationale for that opinion.  The examiner cited no medical literature, medical evidence in the record, or specific diagnosis or treatments, during or post-service, that would allow the finder of fact, the Board, to follow the examiner's basis for the negative finding.   The Board finds that without a rationale, the opinion is incomplete.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the claim must be remanded for an addendum opinion. 

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Acquire any outstanding medical records not already of record of treatment of the Veteran.  

2.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner should be asked to determine the nature and etiology of any identified foot disabilities and any relationship to active service.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all foot disabilities found, to include of the great toes.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified foot disability had its onset during active service or is related to any incident of service, including the foot abnormalities identified at the November 1966 physical examination for service separation?

(c)  Provide a rationale for the opinion.

3.  Obtain an addendum opinion from the same VA examiner, if possible, who conducted that the September 2016 examination.  If this is not possible, obtain an opinion from any appropriate clinician for a dental condition.  The examiner should provide all findings, with a complete rationale for the opinions, in the report.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  In providing the requested opinion, the examiner must address the Veteran's lay assertion of continuity of symptomatology since service.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner should provide all dental diagnoses applicable to the Veteran.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any dental condition began during active service, or is related to an incident of service, including being hit in the mouth by a ball.  The examiner must reconcile any opinion with those already of record, and must provide sufficient rationale for the opinion explaining why any etiology for the dental condition is more likely than another.

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


